Citation Nr: 0827741	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  07-31 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran had active service from December 1942 to November 
1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating determination by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

In his substantive appeal, received in September 2007, the 
veteran requested a hearing before a Veterans Law Judge (VLJ) 
at the RO.  In June 2008, the veteran withdrew that request.  
The RO contacted the veteran's representative by letter in 
June 2008, to clarify his request.  At that time the veteran 
requested that he be afforded a hearing before a VLJ at the 
RO, via videoconference.  

Because such hearings are scheduled by the RO, see 38 C.F.R. 
§ 20.704(a)), the Board is remanding the case for that 
purpose.  

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
videoconference hearing at the RO, as the 
docket permits.  The RO should notify the 
veteran and his representative of the date 
of such hearing by sending a letter of 
notification to the veteran at his address 
of record, with a copy to his 
representative, The American Legion.  A copy 
of the notice to the veteran should be 
placed in the record, keeping in mind the 
30-day advance notice requirement specified 
at 38 C.F.R. § 19.76.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).


